 2AO 435             Case            Administrative Office of the
                                2:18-cr-00422-SPL                 United States Courts
                                                              Document                               FOR COURT
                                                                                394 Filed 11/16/18 Page  1 of 1USE ONLY
 AZ Form(Rev. )                                                                                               DUE DATE:
                                                 TRANSCRIPT ORDER

1. NAME                                                                               2. PHONE NUMBER                 3. DATE
           Whitney Z. Bernstein                                                         (949) 369-3700                           November 16, 2018
4. FIRM NAME
                 Bienert, Miller & Katzman PLC
5. MAILING ADDRESS                                                                    6. CITY                         7. STATE         8. ZIP CODE
                         903 Calle Amanecer, Suite 350                                          San Clemente            CA                92672
9. CASE NUMBER                          10. JUDGE                                                            DATES OF PROCEEDINGS
   2:18-cr-00422-SPL                                 Steven P. Logan                  11.   November    16, 2018       12.
13. CASE NAME                                                                                             LOCATION OF PROCEEDINGS
   United States v Michael Lacey et al                                                14.   Phoenix                    15. STATE AZ
16. ORDER FOR
APPEAL                               ✔
                                        CRIMINAL                                   CRIMINAL JUSTICE ACT           BANKRUPTCY
NON-APPEAL                           CIVIL                                      IN FORMA PAUPERIS               OTHER 6SHFLI\

17. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested)

                PORTIONS                                    DATE(S)                              PORTION(S)                         DATE(S)
  VOIR DIRE                                                                            TESTIMONY (6SHFLI\
  OPENING STATEMENT (Plaintiff)
  OPENING STATEMENT (Defendant)
  CLOSING ARGUMENT (Plaintiff)                                                         PRE-TRIAL PROCEEDING
  CLOSING ARGUMENT (Defendant)
  OPINION OF COURT
  JURY INSTRUCTIONS                                                                  ✔OTHER(6SHFLI\)                    November 16, 2018
  SENTENCING                                                                         Motion Hearing
  BAIL HEARING
18. ORDER
                        ORIGINAL + 1              FIRST            # OF                 DELIVERY INSTRUCTIONS
  CATEGORY             (original to Court,                      ADDITIONAL                                                      ESTIMATED COSTS
                                                  COPY                                     (&heck all that apply)
                     copy to ordering party)                      COPIES
    30 DAYS                                                                                PAPER COPY
    14 DAYS                                        
7 DAYS H[SHGLWHG                                                                           3') HPDLO
    '$<6
                                                   
     DAILY                     ✔
                                                                                           $6&,, HPDLO
   HOURLY                                          
   REALTIME                                                                           E-MAIL ADDRESS
                                                                                       tthomas@bmkattorneys.com
CERTIFICATION (19. & 20.)By signing below, I certify that I will pay all charges
           
                        (deposit plus additional).
                                                                                      NOTE: IF ORDERING 025(7+$121()250$7,
19. SIGNATURE      /s/Whitney Z. Bernstein                                            THERE WILL BE ANADDITIONAL CHARGE.
20. DATE   November 16, 2018
TRANSCRIPT TO BE PREPARED BY
                                                                                      ESTIMATE TOTAL

                                                                                      PROCESSED BY                        PHONE NUMBER
ORDER RECEIVED                                    DATE                BY

DEPOSIT PAID                                                                          DEPOSIT PAID

TRANSCRIPT ORDERED                                                                    TOTAL CHARGES

TRANSCRIPT RECEIVED                                                                   LESS DEPOSIT
ORDERING PARTY NOTIFIED
                                                                                      TOTAL REFUNDED
TO PICK UP TRANSCRIPT

PARTY RECEIVED TRANSCRIPT                                                             TOTAL DUE


                    DISTRIBUTION:               COURT COPY            TRANSCRIPTION COPY              ORDER RECEIPT     ORDER COPY
